[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION de: THE PLAINTIFF'S MOTION FOR CONTEMPT
The plaintiff obtained a restraining order on July 24, 1996 that ordered the defendant to make "no telephone calls." The plaintiff thereafter, with the assistance of the telephone company, placed a trace on incoming calls, several of which originated from the defendant. Upon investigation by the New Canaan Police Department, the defendant admitted placing 28 calls to the plaintiff's telephone, many of the "hang up" type.
The court finds that the defendant violated the restraining order.
The defendant's penalty for this violation is intended to be remedial. He is ordered to pay the plaintiff's counsel $2,500 for her services and to pay the plaintiff $1,000 for the violation, all due in full on or before January 6, 1997, as appropriate sanctions pursuant to Sec. 46b-15 (g).
So Ordered.
HARRIGAN, J.